                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC#:
UNITED STATES DISTRICT COURT                                       DATE FILED: i    I/ 5 j [q
SOUTHERN DISTRICT OF NEW YORK


  In re: CORPORATE RESOURCE
  SERVICES, INC., et al.,
                                                                  No. 15-12329 (MG)
                              Debtors.



  STAFF MANAGEMENT GROUP LLC and
  STAFF HOLDING GROUP LLC f/k/a
  STAFF MANAGEMENT GROUP, LLC,

                              Appellants,
                                                                 No. 17-CV-8254 (RA)
                         V.
                                                                       OPINION
  JAMES S. FELTMAN, not individually but                              AND ORDER
  solely in his capacity as Chapter 11 Trustee of
  the Estate of Corporate Resource Services,
  Inc., et al.,

                              Appellee.



RONNIE ABRAMS, United States District Judge:

       This appeal concerns whether lawyers for two defendants in this bankruptcy action, A.

Mitchell Greene and the law firm Robinson Brog, should be disqualified. The United States

Bankruptcy Court for the Southern District of New York answered this question in the

affirmative, concluding that counsel's pecuniary interest in a client, and the possibility that

Greene would be called to testify against his clients' interests, violated New York Rules of

Professional Conduct l.8(i), 1.I0(a), and 3.7.

       In granting the Trustee's motion for disqualification, the bankruptcy court cited egregious

conduct by counsel during discovery, including the withholding of critical documents and
information. Although the bankruptcy court noted that this misconduct created a likelihood of

trial taint, it also made clear that its disqualification decision was based, not on counsel's

purported discovery violations, but their violation of the foregoing rules of professional conduct.

         This Court, like the bankruptcy court, is troubled by counsel's alleged misconduct during

discovery, as well as the possibility that this conduct was motivated by counsel's pecuniary

interest in the case. Nonetheless, for the reasons that follow, the Court respectfully disagrees

with the bankruptcy court's determination that counsel violated the particular ethical rules cited

by it as the basis for disqualification. The judgment of the bankruptcy court is therefore reversed

and this case is remanded for proceedings consistent with this opinion.

                                        FACTUAL BACKGROUND

         This section is based on undisputed facts found within the record, and details only those

facts necessary to resolve the instant appeal.

    I.       CRS's Collapse

         The debtors in this action, Corporate Resource Services, Inc. ("CRS") and its related

entities, were providers of employment and human resource personnel for other companies. See

2014 Asset Purchase Agreement between Staff Management Group and Diamond Staffing

Services at 1 (Dkt. 19-2, Ex. A). On January 31, 2014, Staff Management Group, LLC ("Old

SMG" 1) sold its name and business to Diamond Staffing Services, Inc., d/b/a CRS, for $10

million. Dkt. 19-2, Ex. A ,r 2.1. Of this $10 million, $5 million was to be paid at the sale's

closing, and the other $5 million was contracted to be paid over 24 months pursuant to an

unsecured promissory note guaranteed by CRS (the "Note"). Id.                   ,r,r 2.2(a)-(b).


1 In their briefs, Appellants refer to this entity by its original name, Staff Holding Group (SHG), and the Trustee
refers to it as the "Staff Management business." For clarity's sake, this Court simply refers to this entity as Old
SMG.

                                                           2
        Following a series of financial difficulties at CRS, on November 30, 2014, this company

breached various covenants of its loan agreements with its lender, Wells Fargo Bank. See

Appellants' Deel. for Emergency Stay ,r 11 (Dkt. 4). Shortly after breaching these covenants,

CRS learned, and reported in its January 27, 2015 8-K, that its payroll provider and affiliate, TS

Employment Inc., had previously undisclosed tax liabilities of over $100,000,000. Id.                      ,r 13.
Subsequently, on February 1, 2015, CRS defaulted on its payment of the Note to Old SMG, with

$2.9 million still owed on this debt. Dkt. 19-2 ,r 75.

         On February 4, 2015, CRS appointed a Chief Restructuring Officer, Robert Riiska, to

help sort out its financial problems.          Dkt. 4 ,r 16. A week later, Riiska began sending out

termination notices to CRS' s customers, informing them that they had thirty days to replace CRS

as their source for staffing services. Id'I[ 17. On February 12, 2015, CRS also failed to cure its

default to Old SMG on the Note. Id.

         In mid- to late February 2015, Bond Street Group, LLC ("Bond Street"), represented by

the law firm Robinson Brog, expressed interest to Riiska in buying certain assets of CRS. Id.                        ,r
19. In order to facilitate this transaction, Bond Street designated a new entity, Staff

Management Group LLC ("New SMG") to purchase Old SMG. 2 Appellants' Br. at 11. This

entity was composed of many of the previous partners of Old SMG, who sought to re-purchase

the name and staffing of their original business. Dkt. 4 at 10-13. On March 9, 2015, Bond




2 In its brief, the Trustee contends that Bond Street and Old SMG were essentially the same entity, and that
"Robinson Brog [effectively] acted as Appellant SMG's counsel up through and immediately after the Closing."
Trustee's Br. at 8. According to the Trustee, Appellants' motive "for maintaining the farcical position (that
Chairman Greene and Robinson Brog represented 'Bond Street' and not [New] 'SMG')" is to avoid revealing that
they violated Rule l.8(a)'s requirement that "an attorney, entering into a business relationship with a client. .. provide
various written disclosures when the parties' interests may diverge." Id. at 9. Because this alleged ethical violation
is not at issue in this case, however, the Court does not consider it.

                                                            3
Street, through New SMG, purchased Old SMG from CRS for $250,000, and caused the

remaining balance on the Note to be cancelled. Id. '1! 37; Dkt 19-2 '1! 72.

    II.      Greene's Interest in Old SMG

          In order to help facilitate Old SMG's acquisition, New SMG raised $9,000,000 from

various individuals. Dkt. 4 '1! 34. On March 9, 2015, A. Mitchell Greene, a partner at Robinson

Brog and the brother of Bond Street principal Eugene Greene, id. '1! 19, loaned $300,000 to New

SMG, consisting of3.3% of its total acquisition amount, id. '1! 34. On March 31, 2015, Greene

also purchased 4% of the outstanding equity in New SMG for $250,000, which entitled him to

class "B" non-voting membership units. Id. '1!'119, 33. On June 12, 2015, Greene's loan was

repaid with interest. Id. '1! 35.

                                    PROCEDURAL BACKGROUND

The Adversary Proceeding

          On February 2, 2015 and July 23, 2015, the debtors in this action filed Chapter 11

petitions in the U.S. Bankruptcy Court in the Southern District of New York and the District of

Delaware, the latter petitions which were then transferred to New York. See Bankruptcy Court

Opinion at 4-5 (Dkt. 17-22). On September 22, 2015, James S. Feltman was named Trustee for

the debtors. Dkt. 19-2 ,i 13. Pursuant to Bankruptcy Rule 2004, pre-suit discovery began

shortly thereafter. Dkt. 17-22 at 6. On May 24, 2016, Greene, on behalf of Robinson Brog, filed

a notice of appearance on behalf of Old and New SMG (collectively, the "Appellants") in the

Chapter 11 case. See Trustee's Motion to Disqualify Robinson Brog and Greene (Dkt. 19-4) ,i 4.

As part of its Rule 2004 discovery demands, the debtors sought documents concerning, among

other things, the 2015 purchase of Old SMG by New SMG. Dkt. 19-5 (Discovery Demands) at




                                                   4
52-54. In response, Robinson Brog produced 4,406 pages of materials on Appellants' behalf.

Dkt. 19-415.

       On August 23, 2016, the Trustee brought an adversary proceeding (the "adversary

proceeding") against Appellants asserting causes of action under the Bankruptcy Code for

fraudulent conveyance and temporary disallowance of bankruptcy claims. See Dkt. 19-2.

According to the Trustee, New SMG had purchased Old SMG at an artificially low price, as

reflected by CRS's original purchase of this entity on January 31, 2014 for $10 million, and Old

SMG's subsequent sale to New SMG on March 9, 2015 for only $250,000. Id. at 2-4. Based on

this, the Trustee seeks "to avoid the 2015 transfer of [Old SMG] and to recover the $10 million

value of the business that was conveyed to [New] SMG for, at most, $3.5 million ($250,000 plus

forgiveness of at most approximately $2.9 million of debts)." Id at 3. In response, Appellants

argue that Old SMG had "been decimated by CRS" during its brief ownership of this entity, and

Old SMG's 2015 sale price matched its actual worth at that time. Appellants' Br. at 7; Dkt. 4 at

10.

Fact Discovery and Robinson Brog's Discovery Conduct

       On May 22, 2017, fact discovery commenced in the adversary proceeding. Dkt. 19-4 1 8.

Shortly thereafter, Robinson Brog, on behalf of Appellants and third party Bond Street, began

producing documents. Id. After reviewing these documents, the Trustee apparently learned, for

the first time, that Greene had made a short-term loan of $300,000 to New SMG in March 2015,

and three weeks after this entity's acquisition of Old SMG, had purchased $250,000 of equity in

New SMG. Dkt. 17-22 at 6.

       According to the Trustee, this production also revealed that Greene and Robinson Brog

had improperly withheld numerous responsive documents to the Rule 2004 discovery requests



                                                5
concerning New SM G's acquisition of Old SMG. See Trustee's Br. at 11-13. These previously

undisclosed documents included, among other things, (1) an email "show[ing] a [New] SMG

principal boasting four days before the closing date that [New] SMG was buying a $70 million

company for a mere '20 cents on the dollar,"' (2) "a suppressed pitch-book, circulated to

potential [Old] SMG investors, tout[ing] that the business assets at issue generated $70 million in

annual revenues (and maintained steady performance)," and (3) an email in which another New

SMG principal opines that the purchased assets were worth well more than their selling price.

Id. at 4. The Trustee also asserts that Greene has refused to provide any further financial

documents with respect to his pecuniary interest in New SMG, and that Robinson Brog has

resisted "provid[ing] full details concerning Greene's participation in, and lending relationship"

with this entity. Dkt. 17-22 at 7.

The Disqualification Motion

        On September 14, 2017, the Trustee filed the present motion before United States

Bankruptcy Judge Martin Glenn to disqualify Greene and Robinson Brog from representing

Appellants. Dkt 8-1. According to the Trustee, disqualification was warranted for three

principal reasons: first, Greene had acquired a proprietary interest in the litigation that he was

conducting, thereby violating New York Rule of Professional Conduct l.8(i); second, Greene

would likely be called to testify against his clients in the adversary proceeding, thereby violating

New York Rule of Professional Conduct 3. 7; and third, Greene and Robinson Brog' s personal

and financial connection to their clients had caused them to engage in discovery misconduct.

Dkt. 17-22 at 3; see Dkt. 8-1 at 15-21.

        On October 4, 2017, the parties appeared before the bankruptcy court. Dkt. 4-17. As an

initial matter, Judge Glenn made clear that, although counsel's discovery conduct might well



                                                  6
have warranted sanctions, he would not consider the Trustee's motion for disqualification on this

ground. See id. at 28-29. The bankruptcy court then held argument on whether counsel had

violated Rules 1.8(i) and 3.7. See id. at 30-50. After the parties had an opportunity to be heard,

Judge Glenn held that counsel should be disqualified, id. at 52-54, which he subsequently

detailed the basis for in a written opinion, Dkt. 17-22.

       In its opinion, the bankruptcy court first noted that there was no dispute that Greene had

advanced his own money to make a short-term loan to New SMG to aid in its acquisition of Old

SMG and that Greene still held a 4% ownership stake in New SMG. Id. at 13. Because the

outcome of the adversary proceeding would impact Greene's personal finances, the bankruptcy

court concluded that Greene had '"acquir[ed] a proprietary interest in ... the subject matter of

litigation that [Greene] is conducting for [the Defendants],' barring his representation of the

Defendants under Rule 1.8(i)." Id. (quoting Rule l .8(i)) (brackets in original). Although, once

again, Judge Glenn made clear that his disqualification decision was not based "on the discovery

disputes raised by the parties," he also noted that Greene's improper discovery conduct

demonstrated the danger "of an attorney whose personal interests are at stake in a litigation,"

thereby "present[ing] the risk of trial taint." Id. at 14. The bankruptcy court then imputed

Greene's violation of Rule 1.8(i) to Robinson Brog under Rule l.l0(a), resulting in the entire

firm's disqualification from the adversary proceeding. See id. at 14-15.

        Second, the bankruptcy court held that Greene and Robinson Brog should be disqualified

under Rule 3. 7, which provides that counsel "'shall not act as advocate before a tribunal in a

matter in which the lawyer is likely to be a witness on a significant issue of fact."' Id. at 15

(quoting Rule 3.7(a)). In the bankruptcy court's view, Greene was likely to be a witness on the

central dispute of the adversary proceeding, namely, "whether the consideration for the



                                                  7
[acquisition] was adequate." Id. According to the bankruptcy court, Greene might not only be

asked to testify at trial regarding why certain documents were withheld during Rule 2004

discovery, but, as a part-owner of New SMG, could be asked to reveal why he believed Old

SMG was bought by New SMG at such a low price. Id. at 16. Based on this, the bankruptcy

court concluded that disqualification was "warranted because Greene's role as a likely fact

witness ... present[ed] a significant risk of prejudice" to his own clients. Id.

        On October 10, 2017, the bankruptcy court denied Appellants' motion for reconsideration

in a brief order. See Dkt. 19, Ex. I 1. On October 18, 2017, Appellants filed a notice of appeal to

this Court, Dkt. !, as well as an emergency motion to stay the bankruptcy court's decision

pending appeal, Dkt. 3. On November 3, 2017, this Court granted the emergency motion on

Appellants' behalf in a bench ruling, concluding that "appellants are likely to succeed in

challenging the bankruptcy court's disqualification of their counsel." See Nov. 3, 2017

Conference Transcript (Dkt. 12) at 30. Appellants then filed papers seeking to have this Court

overturn the bankruptcy court's disqualification decision, after which the Trustee responded and

Appellants replied. See Dkts. 16-20.

                                    STANDARD OF REVIEW

        District courts .have jurisdiction to hear appeals from "final judgments, orders, and

decrees" of bankruptcy courts, 28 U.S.C. § 158(a), and may modify, affirm, reverse, or remand

such judgments, orders, or decrees with instructions for further proceedings, In re Queen

Elizabeth Realty Corp., 586 B.R. 95, 104 (S.D.N.Y. 2018). Judgments disqualifying counsel are

considered final for purposes of appellate review. In re AroChem Corp., 176 F.3d 610, 620 (2d

Cir. 1999).




                                                   8
       Generally, a "district court hearing an appeal from a bankruptcy court reviews the

bankruptcy court's findings of fact under the 'clearly erroneous' standard, see Fed. R. Bankr. P.

8013, while its conclusions of law are reviewed under the de novo standard." In re Yohannes,

No. 06 Civ. 461 (LTS), 2007 WL 2034301, at *2 (S.D.N.Y. July 17, 2007). Nevertheless,

"[m]atters left to the [bankruptcy] court's discretion are reviewed for abuse of discretion." In re

Adelphia Commc'ns Corp., 342 B.R. 122, 126 (S.D.N.Y. 2006) (internal quotation marks

omitted). "The disqualification of an attorney in order to forestall violation of ethical principles

is a matter committed to the sound discretion of the [trial] court." In re Adelphia Commc 'ns

Corp., 04 Civ. 2192 (DAB), 2005 WL 425498, at *4 (S.D.N.Y. Feb. 16, 2005) (brackets in

original). This Court will thus review the bankruptcy court's decision to disqualify Appellants'

counsel under the abuse of discretion standard. See Ballv. A.O. Smith Corp., 321 B.R. 100,113

(N.D.N.Y. 2005) ("It is well settled in the Second Circuit that 'a motion to disqualify an attorney

is addressed to the discretion of the trial court, and a ruling thereon [by a bankruptcy court] will

not be overturned absent a determination of abuse of discretion."') (quoting Cheng v. GAF

Corp., 631 F.2d 1052, 1055 (2d Cir. 1980), vacated on other grounds, 450 U.S. 903 (1981)).

        "A bankruptcy court abuses its discretion when its ruling is based on an erroneous view

of the law or a clearly erroneous assessment of the evidence." In re Soundview Elite Ltd., 646

Fed. App'x I (2d Cir. 2016); In re Highgate Equities, 279 F.3d 148, 152 (2d Cir. 2002) (While

the bankruptcy court is "better situated than the court of appeals to marshal the pertinent facts

and apply the fact-dependent legal standard that informs its determination as to whether

sanctions are warranted," a bankruptcy court "would necessarily abuse its discretion if it based

its ruling on an erroneous view of the law or on a clearly erroneous assessment of the evidence.")

(internal quotation marks omitted).



                                                  9
       When considering a motion for disqualification, courts must use a "restrained approach

that focuses primarily on preserving the integrity of the trial process." Armstrong v. McAlpin,

625 F.2d 433,444 (2d Cir. 1980), rev'd on other grounds, 449 U.S. 1106 (1981). "Because

disqualification motions interfere with a party's right to the counsel of its choice and are often

made for tactical reasons, they are viewed with disfavor." Amusement Indus., Inc. v. Stern, 657

F. Supp. 2d 458,460 (S.D.N.Y. 2009) (citation omitted). The party moving for disqualification

must meet a "heavy burden of proof in order to prevail." Garmin v. Hubregsen, No. 8 Civ. 7674

(PGG), 2009 WL 508269, at *2 (S.D.N.Y. Feb. 27, 2009) (internal quotation marks omitted).

Disqualification is only appropriate if"an attorney's conduct tends to taint the underlying trial."

Ed. ofEduc. v. Nyquist, 590 F.2d 1241, 1246 (2d Cir. 1979) (citation and internal quotation

marks omitted).

        Although "federal courts look to state disciplinary rules when considering motions for

disqualification, such rules need not be rigidly applied as they merely provide general guidance."

John Wiley & Sons, Inc. v. Book Dog Books, LLC, 126 F. Supp. 3d 413,419 (S.D.N.Y. 2015)

(internal quotation marks omitted). As a result, even a violation of disciplinary rules "may not

warrant disqualification." GS! Commerce Sols., Inc. v. BabyCenter, L.L.C., 618 F.3d 204,209

(2d Cir. 2010). Ultimately, when deciding a disqualification motion, courts must "balance a

client's right freely to choose his counsel against the need to maintain the highest standards of

the profession." John Wiley, 126 F.3d at 419 (internal quotation marks omitted).


                                          DISCUSSION

        Appellants argue that the bankruptcy court erred in disqualifying Greene and Robinson

Brog as counsel for three principal reasons. First, although Appellants agree that Rule l .8(i)

prohibits attorneys from "acquiring an interest in a claim or the subject matter of their client's


                                                  10
litigation," they contend that that did not happen here. Appellants' Br. at 15. Rather, Greene

purchased his 4% equity interest in New SMG well before the adversary proceeding commenced.

Id. With respect to Rule 3.7, Appellants urge that Greene's testimony would be neither critical

nor necessary in the adversary proceeding. Id. at 16. This is because Greene is one of thirteen

other holders of class "B" shares in New SMG, and, according to Appellants, has no more

knowledge than they of the company's internal workings. Id. at 16, 31. Finally, Appellants

contend that the bankruptcy court, at the very least, had no basis to disqualify Greene or

Robinson Brog from representing Old SMG, as Greene never possessed any interest in or lent

any capital to that particular entity. Id. at 16.

        The Court addresses each of these arguments in tum.

I.      Whether A. Mitchell Greene Violated Rule 1.S(i) of the New York Rules of
        Professional Conduct

        New York Rule of Professional Conduct l.S(i), like its predecessor, Disciplinary Rule 5-

103(A), makes clear that "[a] lawyer shall not acquire a proprietary interest in the cause of action

or subject matter of litigation the lawyer is conducting for a client." In this case, it is undisputed

that Greene (1) advanced $300,000 to allow New SMG to acquire Old SMG on March 9, 2015,

and (2) continues to hold a 4% ownership interest in New SMG that he originally purchased on

March 31, 2015. It is also undisputed that the adversary proceeding between the Trustee and

Appellants concerns whether New SMG purchased Old SMG for an artificially low price. Based

on these undisputed facts, the bankruptcy court concluded that, because Greene had "acquir[ed] a

proprietary interest in the ... subject matter of litigation that [Greene] is conducting for [the

Defendants]," and "the Adversary Proceeding will necessarily impact directly Greene's personal

financial interests," his representation of the defendants was barred under Rule l.8(i). See Dkt.

17-22 at 13 (brackets in original); see id. at 14 ("[S]ince Greene currently represents the


                                                    11
Defendants, and currently holds equity in a Defendant, his interests are conflicted under the

rule.") (emphases in original).

       As a preliminary matter, the Court recognizes that there are good reasons for counsel not

to have a proprietary interest in his or her client. Perhaps most obviously, a lawyer's financial

stake in his client might affect his professional judgment during the representation. Moreover,

as the New York State Bar Association Committee on Professional Ethics has noted, such

conduct may "encourage the pursuit of litigation that should not otherwise be brought."

N.Y.B.A., Ethics Op. 808 (2007).

        In spite of the legitimate concerns underlying Rule l .8(i), however, or the sagacity of

Greene possessing a financial stake in his client, the Court cannot conclude that the rule's plain

text merits his disqualification. This is because the rule only prevents lawyers from acquiring a

proprietary interest-as opposed to having pre-existing ownership-in the subject matter of

litigation they are conducting for a client. See Rule l.8(i) (providing that "[a] lawyer shall not

acquire a proprietary interest in the cause of action or subject matter of litigation the lawyer is

conducting/or a client") (emphases added). In other words, under Rule 1.8(i), while counsel is

barred from purchasing ownership in the subject matter of the litigation that he is conducting on

behalf of a client, he is not barred from representing a client where his financial interest in the

client or transaction involving the client preceded the litigation. The New York State Bar

Association Committee on Professional Ethics has interpreted the rule in this very manner. As

the committee opined, Rule 1.8(i) "do[es] not prevent a lawyer with a preexisting interest in the

subject matter of a litigation from representing a client whose interests are aligned with the

lawyer's in that litigation." N.Y.B.A., Ethics Op. 777 (2004) (emphasis added) (citing

interpretations of similar rules in other states). Here, it is undisputed that Greene's proprietary



                                                  12
ownership in New SMG preceded the litigation over New SMG's purchase of Old SMG. As for

Old SMG, there is no contention that Greene ever lent money to or owned equity in this

company.

       In response, the Trustee makes several arguments, none of which the Court finds

persuasive. First, the Trustee argues that Ethics Opinion 777 is not binding on this Court, and, as

a result, it should feel free to disregard this decision. Trustee's Br. at 28. The Trustee is of

course correct that bar opinions do not bind this Court. See, e.g., Miano v. AC & R Advertising,

Inc., 148 F.R.D. 68, 83 (S.D.N.Y. 1993). But where, as here, the most natural reading of the text

also aligns with such an opinion, the Court sees no reason to disregard this source of guidance.

See id. ("Although bar opinions are not binding on this Court, they are instructive in applying

ethical rules to attorney conduct in litigation and provide guidance to attorneys themselves in

conforming their conduct to ethical proscriptions.")

        Second, the Trustee contends that Opinion 777 only interpreted Rule l.8(i) to protect

counsel who "innocently hold a pre-existing equity interest in a long-time client whom the

lawyer later attempt[s] to defend in unrelated general litigation." Trustee's Br. at 28 (emphases

in original). The Trustee provides no support for this assertion, however, and none can be found

in either the text of Rule 1.8(i) or in Opinion 777.

        Third, the Trustee argues that, contrary to Opinion 777, "multiple New York Courts have

found Rule 1.8(i) violations where attorneys (like [] Greene) took a proprietary interest

contemporaneously with the events that give rise to the dispute." Id. at 29. For this proposition,

the Trustee, like the bankruptcy court, primarily cites to Peggy Walz, Inc. v. Lin Wain, Inc., No.

94 Civ. 1579 (CSH), 1996 WL 88556 (S.D.N.Y. March 1, 1996); see Dkt. 17-22 at 13. In Peggy

Walz, a designer of painted linen products sued another design company for copyright



                                                  13
infringement. Id. at *1-2. The plaintiffs incorporation agreement specified that its counsel,

David Just, was entitled to certain monetary recovery that Peggy Walz was awarded if Just

commenced a lawsuit on its behalf. Id. According to the district court, because Just would

receive a "substantial, explicit and direct proprietary" interest in the plaintiffs cause of action

against the defendant "and in the copyrighted designs that form the subject matter ofth[at]

action," his disqualification was appropriate under l.18(i)'s predecessor rule. Id. at *3.

        In the instant action, however, counsel cannot be said to have such an interest in his

client. This is because, although Greene has ownership in New SMG and will presumably

benefit if the company is successful in the adversary proceeding, he has not contracted with this

client to recover if he brings a successful suit on its behalf. See Residences at Bay Point Condos.

Assoc., Inc. v. Chernoff Diamond & Co., LLC, No. 16-5190 (MCA)(MAH), 2017 WL 3531683,

at *11 (D.N.J. Aug. 17, 2017) (reading Peggy Waltz to interpret Rule 1.8(i) in a context "where

the attorney had become an interested party or investor in the claim itself, such as by becoming

their clients' creditors for a sum of money that could potentially be awarded in the litigation");

European Cmty. v. RJR Nabisco, Inc., 134 F. Supp. 2d 297,308 n. 9 (E.D.N.Y. 2001) (noting

that Peggy Waltz involved a violation of Rule 1.8(i) where "the attorney's pecuniary interest was

coterminous with the subject matter of the suit"). Peggy Waltz is therefore distinguishable from

the present case. 3

        Finally, the Trustee contends that this Court does not have to decide that the bankruptcy

court was ultimately correct in its decision under an abuse of discretion standard; instead,

according to the Trustee, "this Court only needs to find that Judge Glenn's decision was not


3 Nor does the other case cited by the Trustee (and by the bankruptcy court) aid his position here. See Norma Bros.
v. Earl's Fashions, Inc., No. 83 Civ. 3767 (JFK), 1984 WL 166, at *2 (S.D.N.Y. Apr. 12, 1984) (disqualifying an
attorney under Rule 5-103 where the attorney would recover on his client's "accounts receivable upon which th[e]
action [was J based").

                                                         14
umeasonable." Trustee's Br. at 29. But this is not an accurate characterization of the relevant

standard. As the Second Circuit has held, while the bankruptcy court is better situated than a

court of appeal to assess "the pertinent facts and apply the fact-dependent legal standard that

informs its determination as to whether sanctions are warranted," such a court "necessarily

abuse[ s] its discretion if it based its ruling on an erroneous view of the law .... " In re Highgate

Equities, 279 F.3d at 152; see also In re Metiom, 318 B.R. 263,267 (S.D.N.Y. 2004) (To

overturn a bankruptcy court's judgment based on an abuse of discretion standard, "this Court

would have to find that there is a substantial possibility that the Bankruptcy Court based its

decision on an erroneous view of the law."). Because, as explained above, this Court concludes

that the bankruptcy court erred in its interpretation of Rule l .8(i) as applicable to the facts in this

case, it necessarily abused its discretion in reaching the outcome it did in this matter.

        For these reasons, the Court concludes that Greene should not have been disqualified

under Rule l .8(i) in his representation of Appellants. It thus follows that Robinson Brog should

not have been disqualified under Rule 1.I0(a). See Rule 1.l0(a) ("While lawyers are associated

in a firm, none of them shall knowingly represent a client when any one of them practicing alone

would be prohibited from doing so by Rule 1.7, 1.8 or 1.9[.]").

II.   Whether A. Mitchell Greene Violated Rule 3.7(a) of the Rules of Professional
      Conduct

      Under Rule 3.7(a), which codified what is known by courts as the witness-advocate rule

(or the advocate witness rule), lawyers are prohibited from "[a]ct[ing] as advocate before a

tribunal in a matter in which the lawyer is likely to be a witness on a significant issue of fact."

According to the bankruptcy court, because Greene would likely be called as a witness "on a

central factual issue in the Adversary Proceeding," or "whether the consideration for [the




                                                   15
acquisition] was adequate," his disqualification was warranted under this rule as well. Dkt. 17-

22 at 15.

       Again, this Court must respectfully disagree with the bankruptcy court's decision. First,

it is highly questionable whether Rule 3.7(a) would even apply in Greene's case. As the Second

Circuit has remarked, "[t]he advocate-witness rule applies, first and foremost, where the attorney

representing the client before a jury seeks to serve as a fact witness in that very proceeding."

Ramey v. Dist. 141,Intern. Ass'n of Machinists and Aerospace Workers, 378 FJd 269,282 (2d

Cir. 2004) (emphasis in original). For that reason, certain district courts in this Circuit have

refused to apply this rule unless "that attorney actually advocates in front of a jury." BT

Holdings, LLC v. Vil!. a/Chester, No. 15 Civ. 1986 (CS)(JCM), 2015 WL 8968360, at *6

(S.D.N.Y. Dec. 14, 2015); see also Bartolini v. Mongelli, No. 17-CV-6276 (PKC)(SJB), 2018

WL 2725417, at *5 (E.D.N.Y. June 5, 2018) (declining to find that this rule applies where the

attorney at issue was "not simultaneously acting as a lawyer in this case and as a witness");

Finkel v. Frattarelli Bros., 740 F. Supp. 2d 368,373 (E.D.N.Y. 2010) ("Disqualification under

subsection [3.7](a) is triggered only when the attorney actually serves as an advocate before the

jury."). Here, it is undisputed that Greene, a transactional lawyer, will not serve as trial counsel

in the adversary proceeding. See Appellants' Br. at 28 (noting that Greene "is not serving as trial

counsel in the Adversary Proceeding, has not entered a notice of appearance in the Adversary

Proceeding, nor is he involved in litigation strategy, tactics, or any other aspects of the case");

see also Murray v. Metro. Life Ins., 583 FJd 173, 178 (2d Cir. 2009) (stating that, where three of

the lawyers called to testify at trial were "transactional lawyers who are not and will not be trial

advocates," they could not "properly [be] considered trial counsel for purposes of Rule 3.7(a)").




                                                  16
       Even if Rule 3.7(a) applied to Greene in this case, moreover, the Trustee must also show

that his testimony would be "necessary" at trial. "[W]here only the moving party intends to call

the adversary's attorney as a witness, the movant must demonstrate both that the lawyer's

testimony is necessary and that there exists a substantial likelihood that the testimony would be

prejudicial to the witness-advocate's client." Wiley, 126 F. Supp. 3d at 420 (internal quotation

marks omitted). The availability of other witnesses on the same testimony is considered "fatal to

the 'necessity' prong of the disqualification inquiry." Id. at 423.

     In this case, there were thirteen other investors in New SMG. Greene has no voting interest

in the company, is not a principal, and has a relatively small equity stake. Although Greene lent

money to New SMG to help it acquire Old SMG from CRS, the transaction at issue in the

adversary proceeding, his share accounted for only 3.3% of the total capital raised in this

transaction.

       It may well be true, as the bankruptcy court pointed out, that Greene received documents,

immediately prior to the transaction, indicating that Old SMG was being purchased "at a bargain

price." Dkt. 17-22 at 16. But the Trustee does not dispute that such documents were sent to

multiple persons, see Trustee's Br. at 32, and has provided no reason why these other

individuals, chief among them Greene's own clients, could not be questioned about the content

of these documents at trial, see Acker v. Wilger, No. 12 Civ. 3620 (JMF), 2013 WL 1285435, at

*3 (S.D.N.Y. March 29, 2013) ("Where, as here, an alternative witness, such as the client, can

testify to the information that the movant seeks to elicit from the attorney, a motion for

disqualification should be denied."); Finkel, 740 F. Supp. 2d at 375 ("Where counsel's testimony

would be merely cumulative of testimony provided by others, disqualification is not

appropriate."). Nor do Appellants contend that Greene has any unique knowledge of Old SMG's



                                                  17
actual worth at the time of its purchase by CRS or New SMG. See Solow v. Conseco, Inc., No.

06-CIV-5988 (BSJ)(THK), 2007 WL 1599151, at *4 (S.D.N.Y. June 4, 2007) ("The rule requires

that a lawyer's testimony be necessary, not simply that it be the best evidence, and to that end,

courts deem a lawyer's testimony necessary only ifthere [are] no other witnesses to the

circumstances at issue.") (brackets in original) (internal quotation marks omitted); S & S Hotel

Ventures Ltd. P'ship v. 777 S.H Corp., 69 N.Y.2d 437,446 (N.Y. 1987) ("[T]estimony may be

relevant and even highly useful but still not strictly necessary.").

      In response, the Trustee does not attempt to argue that Greene's testimony was

necessary to the adversary proceeding. Rather, the Trustee contends, as the bankruptcy court

found, that this prong does not apply when one is testifying as a fact witness rather than based on

his or her knowledge as an attorney in the underlying proceeding. See Trustee's Br. at 31; see

Dkt. 17-22 at 12 ("Here, this Court is loath to require the Trustee to show that Greene's

testimony is necessary," as such cases "deal with situations in which a lawyer is being called by

an adversary as a witness to testify as a lawyer qua lawyer."). But the Court is unaware of any

case law in support of this proposition. See Gorbaty v. Wells Fargo Bank, N.A., No. CV-10-

3291 (NGG), 2011 WL 318090, at *2 (E.D.N.Y. Feb. 1, 2011) (considering the necessity prong

in a Rule 3.7(a) analysis where contested counsel was "a co-borrower on the loans in dispute and

was present at the closing on the loans"). Indeed, often it may be difficult to determine where, or

how, one should draw the line between a lawyer testifying as simply a "fact witness" or in his or

her capacity as a "lawyer qua lawyer." In this case, for example, Greene could testify as a fact

witness with regard to whether he believed that New SMG was purchasing Old SMG at an

artificially low price, and in his capacity as a lawyer with regard to why he allegedly withheld

certain documents during discovery.



                                                   18
       Accordingly, Greene should not have been disqualified from representing Appellants

under Rule 3.7(a).

III. Whether Robinson Brog Violated Rule 3.7(b) of the Rules of Professional Conduct

     The bankruptcy court determined that, in addition to disqualifying Greene, it was also

necessary to disqualify Robinson Brog by imputation under Rule 3.7(b). Pursuant to Rule 3.7(b),

"[a] lawyer shall not act as advocate before a tribunal in a matter if ... another lawyer in the

lawyer's firm is likely to be called as a witness on a significant issue other than on behalf of the

client, and it is apparent that the testimony may be prejudicial to the client." As the Second

Circuit clarified in Murray v. Metro. Life Ins., 583 F.3d at 178-79, because 3.7(b) lends itself "to

opportunistic abuse," "a law firm can be disqualified by [such] imputation only if the movant

proves by clear and convincing evidence that" the witness will "provide testimony prejudicial to

the client" and "the integrity of the judicial system will suffer as a result."

        In its opinion, the bankruptcy court deemed imputation to be appropriate in this case

because Greene may be asked to testify at the adversary proceeding about certain documents he

withheld from the Trustee, and, "more importantly, will likely be called to testify about the

content of the documents themselves, as he is a recipient of at least one of the documents which

appears to support the Trustee's claim that the sale was at a bargain price." Dkt. 17-22 at 16.

Because Greene's answers could potentially prejudice his client, the bankruptcy court

determined that disqualification of Robinson Brog was then warranted. Id

        This Court respectfully disagrees with that determination because the standard

articulated in Murray that courts must consider when imputing a violation of Rule 3.7(b) onto a

law firm has not been met. First, there was no "clear and convincing evidence" that Greene's

testimony would be prejudicial to his client. Murray, 583 F .3d at 178-79. Although the Trustee



                                                   19
asserts that Greene will be forced to assert on the stand that he was aware that Old SMG was

bought by New SMG at "a bargain basement price," Trustee's Br. at 6, 32-33, it seems just as

likely that he will testify that, given CRS's financial troubles, Old SGM was worth far less than

its original value, see Appellants' Br. at 30 ("Of course, there is an explanation (ignored by the

bankruptcy court) that is not prejudicial at all to Defendants: at the time of the 2015 APA

Transaction, the assets were worth very little and the purchase price reflected that."); see also

Finkel, 740 F. Supp. 2d at 377 (finding that the prejudice prong could not be met where "there is

no reason to believe that counsel's testimony would be inconsistent with their clients' account of

the facts"). This Court is thus unwilling to rely solely on the Trustee's speculation that Greene

will provide testimony against his client's interest. See Garmin, 2009 WL 508269 at *2 ("The

party seeking disqualification must bear a heavy burden of proof in order to prevail, and mere

speculation will not suffice.") (internal quotation marks omitted); Finkel, 740 F. Supp. 2d at 376

("Speculation as to the testimony that counsel would give is not sufficient to support a motion to

disqualify.")

        Moreover, "the public in general has an interest in the swift and orderly administration of

justice." Murray, 583 F.3d at 180. In this case, disqualification would force Appellants to

obtain new counsel. There is no doubt that "[a]ppreciable time and money would be spent" to

prepare such counsel, id, especially where, as here, they would have to familiarize themselves

with the extensive discovery in this case and formulate their own trial strategy. This case has

been stayed for over a year now, and requiring a change of counsel will undoubtedly lead to even

further delay in the underlying bankruptcy proceeding. The Court therefore concludes that the

bankruptcy court abused its discretion by disqualifying Robinson Brog under Rule 3.7(b).




                                                 20
IV.    The Possibility of Trial Taint

        Finally, the Trustee contends that, regardless of Greene's breach of any ethical

rules, his conduct has "taint[ed] the case or affect[ed] the integrity of the adversarial process,"

which separately warrants his disqualification in this case. Trustee's Br. at 22. This is

especially true where, according to the Trustee, counsel committed multiple discovery violations

in order to cover up its financial interest in its client. See id. at 23.

        It is true that"[d]isqualification is warranted when the violations alleged pose a

significant risk of trial taint." Nw. Nat. Ins. Co. v. Insco, Ltd., No. 11 Civ. 1124 (SAS), 2011 WL

4552997, at *8 (S.D.N.Y. Oct. 3, 2011) (internal quotation marks omitted). But the Trustee cites

no case law disqualifying a lawyer based on trial taint absent an underlying violation of the

ethical rules. See Glueck v. Jonathan Logan, Inc., 653 F.2d 746, 748 (2d Cir. 1981)

("Recognizing the serious impact of attorney disqualification on the client's right to select

counsel of his choice, we have indicated that such relief should ordinarily be granted only when

a violation of the Canons of the Code of Professional Responsibility poses a significant risk of

trial taint."); Drag Racing Techns., Inc. as D.R. T., Inc. v. Universal City Studios, Inc., No. 02

Civ. 0958 (BSJ)(JCF), 2003 WL 1948798, at *3 (S.D.N.Y. Apr. 24, 2003) ("To establish that

such a risk [of trial taint] exists, the moving party must identify a violation of the Canons .... ");

Pfizer v. Stryker Corp., 256 F. Supp. 2d 224,226 (S.D.N.Y. 2003) ("[T]he Second Circuit has

made clear that disqualification is appropriate, at least in most cases, only if a violation of the

Code of Professional Responsibility gives rise to 'a significant risk of trial taint."') (quoting

Glueck, 653 F.2d at 748). 4


4 Although some courts in this Circuit have stated that "disqualification may be justified even in the absence of a
clear ethical breach 'where necessary to preserve the integrity of the adversary process,"' Merck Eprova A.G. v.
ProThera, Inc., 670 F. Supp. 2d 201,208 (S.D.N.Y. 2009) (quoting Board ofEduc. v. Nyquist, 590 F. 2d 1241, 1246



                                                        21
        As for counsel's purported discovery violations, the Court shares the view that these

allegations are deeply troubling. Indeed, counsel may have violated New York Rule of

Professional Conduct 3.4(a)(l), which restricts lawyers from "suppress[ing] any evidence that

the lawyer or the client has a legal obligation to reveal or produce." The bankruptcy court did

not disqualify counsel on these grounds, however, and the Trustee has not asked the Court to

consider counsel's conduct in the context of that rule. Rather, the question before the Court is

whether Greene and Robinson Brog violated Rules l.8(i), l.l0(a), or 3.7. Because, as explained

above, the Court determines that they did not, it holds that counsel should not have been

disqualified on the basis that the violation of these rules created the possibility of trial taint.

                                                 CONCLUSION

         The Court does not condone Greene and Robinson Brog's purported actions in this

bankruptcy matter. If the Trustee's discovery allegations are true, the bankruptcy court would be

well within its discretion to sanction counsel. For the foregoing reasons, however, the Court

concludes that it was error to disqualify Greene and Robinson Brog for violating Rules l .8(i),

l.l0(a), and 3.7.

         Accordingly, the bankruptcy court's ruling is reversed and this case is remanded for

further proceedings consistent with this opinion. The Clerk of Court is respectfully requested to

terminate this appeal.

SO ORDERED.

Dated: January 25, 2019
       New York, New York
                                                                              1eAbr
                                                                         United States District Judge


(2d Cir. 1979)), even in these cases, the courts based their decisions regarding disqualification of counsel on whether
these attorneys had violated a rule of professional conduct, see id at 209-14; First NBC Bank v. Murex, LLC, 259 F.
Supp. 3d 38, 56, 58-74 (S.D.N.Y. 2017); Revise Clothing, Inc. v. Joe's Jeans Subsidiary, Inc., No. 09 Civ. 3961
(BSJ)(JCF), 2010 WL 481206, at *6, 8-14 (S.D.N.Y. Jan. 13, 2010).

                                                         22
